FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                   UNITED STATES COURT OF APPEALS December 21, 2017
                                                                   Elisabeth A. Shumaker
                                TENTH CIRCUIT                          Clerk of Court


 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                      No. 17-2049
                                               (D.C. No. 2:10-CR-02603-WJ-1)
 VERNON EARL COLEMAN,                                  D. New Mexico

              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before KELLY, MURPHY, and MATHESON, Circuit Judges.



      After examining the briefs and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

Accordingly, the case is ordered submitted without oral argument.

      Proceeding pro se, Vernon Earl Coleman appeals the district court’s

imposition of filing restrictions. Our jurisdiction arises under 28 U.S.C. § 1291



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
and we review the imposition of filing restrictions under the abuse-of-discretion

standard. Tripati v. Beaman, 878 F.2d 351, 354 (10th Cir. 1989).

      Federal courts may “regulate the activities of abusive litigants by imposing

carefully tailored restrictions under the appropriate circumstances.” Id. at 352.

(quotation omitted). Filing restrictions “are proper where a litigant’s abusive and

lengthy history is properly set forth,” the court provides guidelines as to what the

litigant “must do to obtain the court’s permission to file an action,” and the

litigant receives “notice and an opportunity to oppose the court’s order before it is

instituted.” Id. at 353-54.

      Since his 2011 conviction for drug trafficking was affirmed on direct

appeal, United States v. Coleman, 483 F. App’x 419 (10th Cir. 2012), Coleman

has filed six motions and two civil lawsuits in the United States District Court for

the District of New Mexico. 1 All of these actions were challenges to his

conviction or sentence.


      1
        These actions are as follows: a motion to vacate his conviction pursuant to
28 U.S.C. § 2255; a motion to reduce his sentence pursuant to 18 U.S.C. §
3582(c)(2); a Motion of New Evidence that was properly treated as a second or
successive § 2255 motion, United States v. Coleman, 618 F. App’x 356 (10th Cir.
2015); a third motion pursuant to 28 U.S.C. § 2255; a motion to correct the
presentence investigation report; and a Motion to Correct Sentence. In addition to
these post-conviction motions, Coleman has filed two civil rights lawsuits against,
inter alia, the United States District Court for the District of New Mexico. Both
were properly dismissed for failure to state a claim. Coleman v. United States
Dist. Court of N.M., 678 F. App’x 751 (10th Cir. 2017) (holding that Coleman’s
claims were barred by the Heck doctrine because “they imply the invalidity of his
conviction and sentence”).

                                         -2-
      Before imposing filing restrictions, the district court sua sponte issued an

order to show cause, to which Coleman responded. The district court addressed

Coleman’s objections in its order imposing the proposed filing restrictions,

stating:

             In his Reasons Restrictions Should Not Be Imposed, Coleman
      claims that the Court has confused him with someone named Vernon
      Carl Coleman and has mistakenly sentenced him using someone
      else’s Presentence Report (“PSR”) and criminal case. The Court has
      conducted a thorough examination of the record in all of Coleman’s
      criminal cases and finds no evidence that the Court has confused
      Coleman with anyone else. There is no record of prosecution of
      anyone named Vernon Carl Coleman in this District. . . . The record
      further establishes that no other defendant’s convictions have been
      used to enhance his sentences or calculate his sentencing range under
      the Sentencing Guidelines. . . .

              Coleman has repeatedly challenged his conviction and
      sentence and been advised by this Court, as well as the Tenth Circuit,
      that his conviction and sentence are proper. . . . Coleman’s statement
      that he “should be able to continue to file until I get my correct
      sentence” . . . demonstrates exactly why filing restrictions are
      appropriate in this case. Coleman’s unwillingness to accept that he
      has been correctly sentenced and is not legally entitled to any further
      relief imposes an undue burden on the Court’s time and resources.

      This court has reviewed Coleman’s litigation history and considered the

arguments made in his appellate brief. We can find no abuse of discretion by the

district court. The court complied with the requirements for imposing filing

restrictions by correctly setting out Coleman’s abusive and lengthy post-

conviction litigation history, giving Coleman notice and an opportunity to oppose

the imposition of filing restrictions, and providing Coleman guidelines he can


                                         -3-
follow to receive the district court’s permission to file a future action.

Accordingly, the district court’s imposition of filing restrictions is affirmed.

      Coleman’s request to proceed on appeal in forma pauperis is denied and he

is reminded of his obligation to immediately remit any unpaid balance of the

appellate filing fee.

                                            ENTERED FOR THE COURT


                                            Michael R. Murphy
                                            Circuit Judge




                                          -4-